211 S.W.3d 149 (2007)
Lankford HAYNES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66574.
Missouri Court of Appeals, Western District.
January 9, 2007.
Mark Allen Grothoff, State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Prior report: 158 S.W.3d 918.

Order
PER CURIAM.
Lankford Haynes (Haynes) appeals the denial of his post-conviction motion to vacate the judgment and sentence under Rule 29.15. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).